FILED
                             NOT FOR PUBLICATION                             MAR 07 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NORA EVANGELINA CORZO-                            No. 08-73570
MIRANDA,
                                                  Agency No. A070-640-830
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Nora Evangelina Corzo-Miranda, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

her motion to reopen based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we

deny the petition for review.

      The BIA did not abuse its discretion in denying Corzo-Miranda’s motion to

reopen as untimely because she filed the motion more than ten years after the

BIA’s January 21, 1998, order, see 8 C.F.R. § 1003.2(c)(2), and Corzo-Miranda

failed to establish that she acted with the due diligence required for equitable

tolling, see Iturribarria, 321 F.3d at 897 (equitable tolling is available where

“petitioner is prevented from filing because of deception, fraud, or error, as long as

the petitioner acts with due diligence”); cf. Ghahremani v. Gonzales, 498 F.3d 993,

1000 (9th Cir. 2007) (due diligence established where petitioner demonstrated

“steadfast pursuit” of his case).

      PETITION FOR REVIEW DENIED.




                                           2                                       08-73570